Citation Nr: 0218489	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to July 1, 
1998, for service connection for bilateral hearing loss.  

2.  Entitlement to an effective date prior to December 18, 
1998 for a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1961 to July 
1964.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection 
for bilateral hearing loss, and assigned an effective date 
of July 1, 1998, and granted TDIU, with an assigned 
effective date of December 18, 1998.  The veteran appealed 
the issues of entitlement to earlier effective dates.   In 
November 2001, the Board determined that the veteran's 
argument included the assertions that RO decisions, dated 
in November 1989, October 1990 and February 1992, were 
based on clear and unmistakable error (CUE), and the Board 
remanded the claims for additional development.  


FINDINGS OF FACT

1.  In April 1983, the Board denied service connection for 
bilateral sensorineural hearing loss.

2.  In unappealed decisions, dated October 26, 1990, and 
February 12, 1992, the RO concluded that new and material 
evidence had not been received to reopen the veteran's 
claim for bilateral hearing loss.

3.  On July 1, 1998, the veteran filed to reopen his claim 
for service connection for hearing loss.

4.  In September 2000, the Board granted service 
connection for bilateral hearing loss on the basis of the 
receipt of new and material evidence; in December 2000, 
the RO assigned an effective date for service connection 
for hearing loss of July 1, 1998.

5.  The evidence does not show that a claim for hearing 
loss was filed after February 12, 1992 and prior to July 
1, 1998.

6.  In an unappealed decision, dated November 18, 1989, 
the RO denied a claim for TDIU.

7.  In a decision, dated in December 2000, the RO granted 
TDIU, and assigned an effective date for TDIU of December 
18, 1998. 

8.  The evidence does not show that a claim for TDIU was 
filed after November 18, 1989 and prior to December 18, 
1998.  

9.  In an unappealed decision, dated in December 2000, the 
RO increased the veteran's rating for his lumbar spine 
disability from 40 percent to 60 percent; the RO assigned 
an effective date of June 3, 1998 for the 60 percent 
rating.  

10.  The criteria for TDIU were met as of June 3, 1998, 
and no earlier.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 1, 
1998 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2002).

2.  The legal criteria for an effective date of June 3, 
1998, and no earlier, for TDIU have been met.  38 U.S.C.A. 
§§ 5107, 5110(b)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.340, 3.400(o)(2), 4.16 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development 
of a claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The VCAA is applicable to claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
Specifically, the Board has granted the veteran's claim 
for an earlier effective date for TDIU, and the veteran 
has not argued that any additional development is required 
or that any pertinent evidence has not been associated 
with the claims file.  In addition, to the extent that his 
claims are based on CUE claims, the Court has recently 
held that the VCAA is not applicable to such claims.  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  Given the foregoing, there is no viable issue as 
to whether VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board further notes that the RO's December 2000 rating 
decision, as well as the statement of the case (SOC), and 
the supplemental statement of the case (SSOC), informed 
the appellant of the relevant criteria, and that VA has 
complied with its notification requirements.  VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, 
the Board finds that there is no reasonable possibility 
that any further assistance would aid him in 
substantiating these claims, 38 U.S.C. § 5103A (West Supp. 
2002), and that further development is not required.   

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  


II.  Earlier Effective Dates

A review of the veteran's written testimony shows that he 
disagrees with the effective dates that were assigned for 
service connection for hearing loss, and for TDIU.  He 
argues that RO decisions dated in November 1989, October 
1990, February 1992 were CUE.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  

Previous determinations that are final and binding, 
including decisions of service connection and other 
matters, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds 
of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE.  Similarly, neither can broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). In 
addition, failure to address a specific regulatory 
provision involves harmless error unless the outcome would 
have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied, " (2) the 
error must be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  

A.  Service Connection for Hearing Loss

Background

A review of the claims folders shows that in April 1975, 
the RO denied the veteran's claim for hearing loss.  The 
veteran filed to reopen his claim, and in a decision, 
dated in March 1981, the RO determined that new and 
material evidence had not been received to reopen his 
claim.  The veteran appealed, and in a decision, dated in 
April 1983, the Board affirmed the RO's decision.  The 
Board's decision was final.  See 38 U.S.C.A. § 7104(b).  
The veteran subsequently filed to reopen his claim on two 
occasions, and in unappealed decisions, dated October 26, 
1990, and February 12, 1992, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim for bilateral hearing loss.  

On July 1, 1998, the veteran filed to reopen his claim for 
service connection for hearing loss.  In August 1998, the 
RO denied his claim.  The veteran appealed, and in 
September 2000, the Board granted service connection for 
bilateral hearing loss on the basis of the receipt of new 
and material evidence.  In December 2000, the RO assigned 
an effective date for service connection for hearing loss 
of July 1, 1998.  The veteran appealed the issue of 
entitlement to an effective date for service connection 
prior to July 1, 1998.  In November 2001, the Board 
determined that the veteran's argument included the 
assertions that RO decisions, dated in October 1990 and 
February 1992 (which declined to reopen the veteran's 
claim for hearing loss) were based on clear and 
unmistakable error (CUE).  The Board further noted that 
the RO had not addressed the veteran's allegations of CUE, 
and the Board remanded the claim for additional 
development.  In November 2001, the RO affirmed its denial 
of the claim.  

Analysis

The veteran essentially argues that all of the RO's 
decisions denying service connection for bilateral hearing 
loss prior to December 2000, to include claims to reopen 
based on the submission of new and material evidence, were 
CUE.  He asserts that an effective date for service 
connection is warranted back to the filing date for his 
original claim, in 1975.  With regard to the RO's 
decisions, dated in October 1990 and February 1992, the 
veteran essentially asserts that these decisions were CUE 
because his claim for hearing loss was granted "using 
basically the same evidence" as when he originally filed 
his claim.  See veteran's substantive appeal, received in 
July 2001.

The Board initially notes that the RO's April 1975 
decision (which denied service connection for hearing 
loss), as well as the RO's March 1981 decision (which 
determined that new and material evidence had not been 
submitted), are not reviewable for CUE.  These decisions 
merged with the Board's April 1983 decision, and therefore 
ceased to have any independent effect once the Board 
rendered its (final) decision.  See 38 C.F.R. § 20.1104 
(2002); Dittrich v. West, 163 F.3d 1349 (Fed.Cir. 1998); 
Donovan v. West, 158 F. 3d 1377 (Fed.Cir. 1998); Olson v. 
Brown, 5 Vet. App. 430, 433 (1993); VAOPGCPREC 14-95, 60 
Fed. Reg. 43187 (1995).  

Furthermore, given that the Board's April 1983 decision is 
final, see 38 U.S.C.A. § 7104, this decision cannot be 
reversed or amended, and under no circumstances may the 
effective date for hearing loss be inconsistent with that 
decision.  See Lalonde v. West, 12 Vet. App. 377 (1999) (a 
claim filed prior to a final denial cannot serve as the 
basis for an earlier effective date).  

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  With regard to the claims of CUE in RO 
decisions, dated in October 1990 and February 1992, the 
Board notes that under 38 C.F.R. § 3.156(a) (1989 & 1991), 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 

1.  October 1990 Decision

The veteran's original claim for service connection for 
hearing loss was denied in April 1975, and in April 1983 
the Board denied a claim that new and material evidence 
had been submitted to reopen the claim.  Therefore, the 
issue before the RO in October 1990 was whether new and 
material evidence had been submitted to reopen a claim for 
service connection for hearing loss since the Board's 
April 1983 decision.  In this regard, at the time of its 
April 1983 decision, the Board noted that at the time of 
the RO's April 1975 decision, the evidence included the 
veteran's service medical records, which did not show 
complaints, treatment or a diagnosis involving his ears or 
his hearing.  A separation examination report, dated in 
May 1964, showed that his ears and drums were clinically 
evaluated as normal (there were no audiological results).  
A VA audiological report, dated in March 1975, showed 
bilateral hearing loss.  The Board further noted that the 
evidence submitted since April 1975 included two reports 
from private health care providers, dated in May 1971 and 
December 1980, both of which indicated that the veteran 
had hearing loss.  The 1971 report, which came about seven 
years after separation from service, was the first medical 
evidence of hearing loss.  In the 1980 report, the 
examiner stated that he could not determine the cause.  
The Board determined that new and material evidence had 
not been submitted, and denied the claim.  

The veteran filed to reopen his claim, and in a decision 
dated October 26, 1990, the RO determined that new and 
material evidence had not been submitted, and denied the 
claim.   

The evidence submitted since the Board's April 1983 denial 
of the claim included VA and non-VA treatment reports, 
vocational rehabilitation reports, and reports from the 
Social Security Administration (SSA).  These reports 
contained private audiological test results, dated in 
January 1990, which showed bilateral hearing loss.

Under the circumstances, the Board is unable to conclude 
that it would have been clear error for the RO to 
determine that new and material evidence had not been 
presented to reopen a claim for hearing loss.  The 
veteran's service medical records did not show complaints, 
treatment or a diagnosis involving his ears or his 
hearing, his May 1964 separation examination report showed 
that his ears and drums were clinically evaluated as 
normal, and the first medical evidence of hearing loss was 
dated in 1971, about seven years after separation from 
service.  In addition, none of the submitted evidence 
contained a competent opinion showing that there was a 
nexus between the veteran's hearing loss and his service.  
The RO had a rational basis for its decision, see Crippen 
v. Brown, 9 Vet. App. 412, 422 (1996) (citing Butts v. 
Brown, 5 Vet. App. 532, 539 (1993)), and it was not clear 
error for the RO to determine that the submitted evidence 
was not so significant that it must have been considered 
in order to fairly decide the merits of the claim.  In 
addition, the correct facts as they were known in October 
1990 were before the adjudicators, and the applicable laws 
and regulations extant at the time were not incorrectly 
applied.  In conclusion, the evidence does not show that 
there was an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the 
time it was made.  The Board therefore finds that the RO's 
October 1990 decision was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a).  

2.  February 1992 Decision

In October 1991, the veteran filed to reopen his claim for 
service connection for hearing loss.  In a decision, dated 
February 12, 1992, the RO determined that new and material 
evidence had not been submitted, and denied the claim.   

The medical evidence submitted since the RO's October 1990 
denial of the claim consisted of a report from a private 
physician, dated in February 1991.  In this report, the 
physician stated that the veteran had hearing loss, at 
least in part, due to his service.  

The Board finds that it was not clear error for the RO to 
determine that new and material evidence had not been 
presented to reopen a claim for hearing loss.  As 
previously stated, the veteran's service medical records 
did not show complaints, treatment or a diagnosis 
involving his ears or his hearing, his May 1964 separation 
examination report showed that his ears and drums were 
clinically evaluated as normal, and the first medical 
evidence of hearing loss was dated in 1971, about seven 
years after separation from service.  Although the 
physician's February 1991 report was competent evidence of 
a nexus between hearing loss and the veteran's service, 
there was no indication that this report was based on a 
review of the veteran's claims file, it contains no 
citation to clinical findings during service, and when 
read in context it could easily have been considered to be 
no more than "by history."  The Board therefore finds that 
the RO had a rational basis for its decision, and that the 
evidence does not show that it was clear error for the RO 
to find that the submitted evidence was not so significant 
that it must have been considered in order to fairly 
decide the merits of the claim.  The Board further finds 
that the correct facts as they were known in February 1992 
were before the adjudicators, and that the applicable laws 
and regulations extant at the time were not incorrectly 
applied.  Accordingly, the evidence does not show that 
there was an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the 
time it was made.  The Board therefore finds that the RO's 
February 1992 decision was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a).

With regard to both the RO's October 1990 and February 
1992 decisions, to the extent it has been argued that the 
RO's decisions were CUE because they failed to obtain 
records from the Mobile Ear, Nose and Throat Center, the 
Board notes that a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  At the time of the RO's 
decisions, the RO did not have a duty to obtain private 
treatment reports.  In addition, even if such a duty had 
existed, this argument would still not warrant an earlier 
effective date, as it is well established that a breach of 
the duty to assist cannot form a basis for a claim of CUE.  
Roberson v. Principi, 251 F.3d 1378, (Fed. Cir. 2001).  
Finally, to the extent that the veteran asserts that these 
decisions were CUE because his claim for hearing loss was 
recently granted "using basically the same evidence" as 
was in the claims file in 1975, this is factually 
inaccurate.  See e.g., opinions from John S. Wilson, M.D., 
received in 1998 (containing etiological opinions 
favorable to the claim for hearing loss).  In any event, 
simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE.  Fugo, 6 Vet. App. at 43-44.  

3.  Effective Date - Hearing Loss

The RO's February 1992 decision, which determined that no 
new and material evidence had been submitted to reopen a 
claim for service connection for hearing loss, was not 
appealed.  In part II.A.1-2, supra, the Board determined 
that neither the RO's October 1990 decision, nor its 
February 1992 decision, was CUE.  These decisions 
therefore remain final.  See 38 U.S.C.A. § 7105(c).  The 
remaining issue is whether the RO correctly assigned an 
effective date of July 1, 1998 for service connection (and 
the currently assigned 40 percent rating) for hearing 
loss.

The effective date for disability compensation claims 
based on direct service connection is the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within 1 year after 
separation from service; otherwise, the effective date is 
the date of the receipt of claim, or the date that the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The 
effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 
C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the 
date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).  

A review of the claims files shows that on July 1, 1998, 
VA received the veteran's application to reopen his claim 
for service connection for hearing loss.  The evidence 
does not show that either a formal or an informal 
application to reopen the claim for service connection 
hearing loss was filed after February 12, 1992, and prior 
to July 1, 1998.  Therefore, the earliest date upon which 
VA may be considered to have received the veteran's 
application to reopen his claim for service-connection for 
hearing loss is July 1, 1998, and the Board finds that the 
RO correctly assigned July 1, 1998 as the effective date 
for service connection for hearing loss.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

B.  TDIU

In a decision, dated in December 2000, the RO granted 
TDIU.  The RO assigned an effective date of December 18, 
1998 for TDIU.  The veteran appealed the issue of 
entitlement to an effective date prior to December 18, 
1998  for TDIU.  

The Board initially notes that VA regulations establish 
objective and subjective standards for an award of total 
rating based on unemployability.  When the veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU, there must be 
an impairment so severe that it is impossible for the 
average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the 
central inquiry is " whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2002).




1.  CUE Claim - RO's November 1989 Decision

The veteran argues, in part, that he was unemployable due 
to his service-connected back condition as of 1988.  He 
also argues that he should have been granted service 
connection for hearing loss (which is currently rated as 
40 percent disabling) in 1989, and that had this been 
done, he would have met the criteria for TDIU.  See 
attachment to veteran's notice of disagreement (VA Form 
21-4138), received in March 2001.  In this regard, in part 
II.A., supra, the Board determined that the RO correctly 
assigned en effective date of July 1, 1998 for service 
connection for hearing loss.

In a decision, dated in August 1988, the RO denied the 
veteran's claim for an increased rating for his service-
connected low back disorder.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c).  

In 1989, the RO received the veteran's claims for an 
increased rating for his service-connected low back 
disorder, evaluated as 20 percent disabling, and for 
entitlement to TDIU.  In a decision, dated November 18, 
1989, the RO denied both claims.  At the time of the RO's 
decision, service connection was in effect for "chronic 
low back pain and left buttock pain with degenerative 
disease," evaluated as 20 percent disabling, and 
"laceration scar, over left eyebrow," evaluated as 0 
percent disabling (noncompensable).  

The veteran filed a timely notice of disagreement, and in 
January 1990 a statement of the case was issued.  However, 
a timely substantive appeal was not received, and the RO's 
decision therefore became final.  The bases for the RO's 
determinations were that the criteria for a rating in 
excess of 20 percent for the veteran's service-connected 
back disorder had not been met, that his back disorder was 
properly evaluated as 20 percent disabling.  The RO also 
determined that, as the veteran's only two service-
connected conditions were evaluated as 0 percent, and 20 
percent disabling, he had not met the criteria for TDIU.  
Citing 38 C.F.R. § 4.16.  

The relevant medical evidence pertaining to the veteran's 
low back disorder included a September 1989 VA examination 
report, VA outpatient treatment reports, dated between 
1988 and 1989, and records from a private health care 
provider, dated in 1989.  These records showed treatment 
for back pain on several occasions, with diagnoses that 
included "chronic low back pain and left buttock pain with 
degenerative disease and bulging disc by history," and 
degenerative disc disease.  A VA outpatient treatment 
report, dated in March 1989, showed that there were no 
sensory or strength deficits.  See also August 1988 report 
(showing no muscular weakness).  Other VA reports showed 
that a bone scan and an electromyogram (EMG), performed in 
May 1989, were within normal limits.  An X-ray report from 
the University of Southern Alabama Medical Center, dated 
in August 1988, contained an impression noting 
"degenerative disease in lumbo-sacral spine with disc 
space narrowing at L4-L5 and L5-S1 which appears unchanged 
from exam of 1-5-82."  A VA examination report, dated in 
September 1989, showed that the veteran's gait was 
satisfactory and that he walked without a limp.  He was 
able to stand erect.  There was a mild spasm in the lumbar 
region.  The lumbar spine had flexion to 45 degrees and 
extension to 20 degrees.  Heel to toe walk was 
satisfactory, and the veteran was able to do a full squat 
and rise again.  Quadriceps and extensor hallucis longus 
strength was 5/5 on the right, extensor hallucis longus 
strength was 4/5 on the left, and left quadriceps strength 
was 4/5 with pain.  The quadriceps were symmetrical, and 
the right calf was one centimeter larger in diameter than 
the left.  

At the time of the RO's November 1989 decision, the 
veteran's was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1989).  Under DC 5293, a 20 percent rating is 
warranted for moderate IDS, with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief.  

In summary, the evidence before the Board included 
strength of 4/5 or greater in measured muscle groups, no 
sensory deficits, satisfactory gait, and only a mild spasm 
in the lumbar region.  There was no evidence of atrophy, 
with the possible exception of a one centimeter difference 
in the circumference of his calves.  A bone scan and an 
EMG were within normal limits.  X-rays were essentially 
unchanged from those taken in January 1982.  There were no 
clinical findings which conclusively established that the 
veteran had severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  With regard 
to the veteran's laceration scar, over left eyebrow, 
evaluated as noncompensable, there was no medical evidence 
of treatment for this within one year of the date the 
veteran filed his claim.  Finally, the veteran was not 
shown to have at least one disability that was ratable at 
40 percent or more, and any additional disabilities result 
in a combined rating of 70 percent or more, and there was 
no competent opinion of record stating that the veteran 
was unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  See 
38 C.F.R. § 4.16(a).  Given the foregoing, the Board finds 
that the RO had a rational basis for its decision, see 
Crippen v. Brown, 9 Vet. App. 412, 422 (1996), and that 
the evidence does not show that there was an "undebatable" 
error, which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  The Board 
therefore finds that the RO's November 1989 decision was 
not CUE.  38 C.F.R. § 3.105(a).  

In reaching this decision, the Board has considered the 
veteran's arguments made in support of the claim.  These 
include the argument that the SSA's August 1990 decision, 
which determined that the veteran was disabled as of 1988, 
warrants an effective date as early as 1988.  However, a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  At the time of the RO's November 1989 
decision, the RO did not have a duty to obtain records 
from the SSA, and the SSA's August 1990 decision had not 
yet been issued.  The Board further points out that it is 
well established that a breach of the duty to assist 
cannot form a basis for a claim of CUE.  Roberson v. 
Principi, 251 F.3d 1378, (Fed. Cir. 2001).  Accordingly, 
the Board has determined that the correct facts as they 
were known in November 1989 were before the adjudicators, 
and that the applicable laws and regulations extant at the 
time, including 38 C.F.R. § 4.16(a), were not incorrectly 
applied.  The Board therefore finds that the RO's November 
1989 decision was not CUE.  

2.  Effective Date

The Board has determined that the RO's November 1989 
decision was not CUE.  This decision therefore remains 
final.  See 38 U.S.C.A. § 7105(c).  The remaining issue is 
whether the RO correctly assigned an effective date of 
December 18, 1998 for entitlement to TDIU.

For claims for increased disability compensation, an 
increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for 
an increase is received within 1 year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In December 2000, the RO increased the veteran's rating 
for his lumbar spine disability from 40 percent to 60 
percent.  The RO assigned an effective date of June 3, 
1998 for the 60 percent rating.  Pursuant to the Board's 
September 2000 decision, which granted service connection 
for bilateral hearing loss, the RO assigned a 40 percent 
rating for hearing loss, and an effective date for the 40 
percent rating (as well as service connection) of July 1, 
1998.  There was no appeal as to either of these assigned 
ratings or their effective dates, and these aspects of the 
RO's December 2000 decision are final.  See 38 U.S.C.A. 
§ 7105(c).  Also in its December 2000 decision, the RO 
granted TDIU, and assigned an effective date for TDIU of 
December 18, 1998.  The veteran has appealed the issue of 
entitlement to an earlier effective date for TDIU.  

The veteran's claim for TDIU was received on December 18, 
1998.  Under the circumstances, the veteran could be 
entitled to an effective date for TDIU no earlier than 
December 18, 1997 (one year prior to the date of receipt 
of the claim), if the evidence shows that his service-
connected disabilities increased in severity so as to 
preclude employment during that period of time.  See 38 
C.F.R. § 3.400(o)(2).  

In December 2000, the RO assigned an effective date of 
June 3, 1998 for the 60 percent rating for his lumbar 
spine.  Given the foregoing, the veteran met the minimum 
schedular criteria for TDIU as of June 3, 1998.  See 
38 C.F.R. § 4.16(a).  With the grant of an increased 
rating for the low back disability effective on June 3, 
1998, the veteran first met the schedular criteria for 
TDIU.  As this represents a showing of increased severity 
as of that date, and with a claim for TDIU being submitted 
within a year thereof, an effective date of June 3, 1998 
for TDIU is warranted.    

An effective date prior to June 3, 1998 is not warranted.  
The veteran may not be awarded an effective date for TDIU 
more than one year prior to the date of receipt of his 
claim, i.e., December 18, 1997, and the veteran did not 
meet the minimum schedular criteria for TDIU until June 3, 
1998.  There is no evidence that he filed a claim for TDIU 
between the RO's November 1989 denial of his TDIU claim 
and December 18, 1998.  Accordingly, the criteria for an 
effective date for TDIU are shown as having been met as of 
June 3, 1998, and no earlier, and an effective date for 
TDIU of June 3, 1998 is warranted.  To this extent, the 
appeal is granted.  


ORDER

An effective date prior to July 1, 1998 for service 
connection for bilateral hearing loss is denied.

An effective date of June 3, 1998, and no earlier, for 
TDIU is granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

